Citation Nr: 1525353	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  08-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to service connection for a low back disorder, to include low back strain and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in January 2010.  In April 2010, the Board remanded this case.  In a May 2014 decision, the Board denied the benefits sought on appeal.  

The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in an October 2014 Order, vacated the Board's May 2014 decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR, further development should be undertaken in this case.  The Veteran maintains that he initially injured his back in a motor vehicle accident (MVA) during service while he was stationed at Camp Lejeune.  An April 10, 1961 sick call note indicated that the Veteran reported being involved in a MVA and that the "Dr." gave him light duty.  Physical examination revealed a contusion of the left hip.  He was placed on light duty for two days and was told to return for follow-up.  There are no further records relevant to residuals of the MVA, including follow-up notes.  The JMR discussed the matter of whether the service treatment records (STRs) are complete.  The Board notes since the STRs do not contain any records prior to April 10, 1961 recording a visit to a "Dr." and no follow-up notes, it is possible that those records either do not exist or have not been obtained.  As such, the Board finds that the AOJ should take the necessary actions through the National Personnel Records Center, any other repository of Marine Corps records, and Camp Lejeune to determine if there are any additional STRs pertaining to the Veteran.  In addition, the Veteran's service personnel records should be obtained in the event that any pertinent records may be contained in that file.  

The JMR also addressed the positive February 2010 opinion of Dr. J.M.O., and the VA examiner's notation that this private physician had not reviewed the records.  The JMR indicated that the private physician should be contacted to clarify what records that he had reviewed, per Savage v. Shinseki, 24 Vet.App. 259, 270 (2011).  The private physician should specifically address the separation examination that showed that Veteran did not have any back problems at that time.  In addition, his complete clinical records of the Veteran should be requested.

Finally, and in light of any information obtained above, an addendum should be obtained by the VA examiner who conducted the August 2010 VA examination, or, if unavailable, from another examiner.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, any repository of Marine Corps records, and/or Camp Lejeune to determine if there are any additional STRs pertaining to the Veteran and associate those records with the record.  In addition, obtain and associate with the record the Veteran's service personnel file.

2.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment by Dr. J.M.O.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

Dr. J.M.O. should be requested to clarify what records of the Veteran he reviewed in conjunction with his February 2010 opinion letter.  He should specifically indicate if he reviewed the Veteran's separation examination that showed that Veteran did not have any back problems at that time.  This physician is invited to provide a clarifying opinion.  

3.  In light of the additional information obtained, request a medical addendum by the VA examiner who conducted the August 2010 VA examination, or, if unavailable, from another examiner.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability to include low back strain and intervertebral disc syndrome had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

